Citation Nr: 1515388	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bone loss, also claimed as osteoporosis, broken sternum, and fractured vertebrae, to include as due to ionizing radiation exposure or asbestos exposure.

2.  Entitlement to service connection for chest pain, to include as due to ionizing radiation exposure or asbestos exposure.

3.  Entitlement to service connection for loss of teeth, to include as due to ionizing radiation exposure or asbestos exposure.

4.  Entitlement to service connection for residuals of lobectomy, to include as due to ionizing radiation exposure or asbestos exposure.

5.  Entitlement to service connection for loss of intestine, also claimed as intestinal condition and diarrhea, to include as due to ionizing radiation exposure or asbestos exposure.

6.  Entitlement to service connection for a seizure disorder with memory loss, to include as due to ionizing radiation exposure or asbestos exposure.

7.  Entitlement to service connection for spots on brain, to include as due to ionizing radiation exposure or asbestos exposure.

8.  Entitlement to service connection for psoriasis, to include as due to ionizing radiation exposure or asbestos exposure.

9.  Entitlement to service connection for loss of hair, to include as due to ionizing radiation exposure or asbestos exposure.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  An August 2011 rating decision granted service connection for left ear hearing loss and denied service connection for right ear hearing loss, loss of teeth, partial left lobectomy, partial loss of small intestine, and seizures with memory loss.  A July 2012 rating decision denied service connection for bone loss, broken sternum, fractured vertebrae, chest pain, diarrhea, psoriasis, hair loss, and spots on the brain.

The Veteran filed a notice of disagreement to the July 2012 rating decision in December 2012.  Although the RO issued a statement of the case in April 2013 for the issues of bone loss, chest pain, intestinal condition, spots on the brain, and loss of teeth, the issues of psoriasis and hair loss were not included.  The Board is required to remand, rather than refer, these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.  The issues of entitlement to service connection for tinnitus and right ear hearing loss, and entitlement to a higher rating for left ear hearing loss have been raised by the record in statements dated in November 2011 and December 2012, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for bone loss, also claimed as osteoporosis, broken sternum, and fractured vertebrae, chest pain, residuals of lobectomy, loss of intestine, a seizure disorder with memory loss, spots on brain, psoriasis, and loss of hair are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not sustain dental trauma during service resulting in bone loss of the maxilla or mandible.
 
2.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.



CONCLUSION OF LAW

The criteria for establishing service connection for a dental disorder for compensation purposes are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.381, 4.150 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in June and July of 2010.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.

As will be discussed, because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to dental problems, there is no duty to provide a VA medical examination regarding direct service connection.  The Veteran himself has not endorsed in-service dental trauma.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for direct service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). V A's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Dental Disorder

The Veteran seeks service connection for loss of teeth, claimed as due to exposure to ionizing radiation.

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2014).  The regulation governing dental claims makes a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381(a) ), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a). 

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain dental trauma during service resulting in bone loss of the maxilla or mandible, nor did he have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  Rather, a July 1975 report of medical history shows only that the Veteran had a dental infection.  No bone loss of the maxilla or mandible is shown at any time.

The evidence of record does not show a dental condition for which service-connected compensation benefits are available; therefore the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  To the extent to which the Veteran seeks service connection solely for outpatient dental treatment, this matter has been referred above to the appropriate agency for adjudication.


ORDER

Service connection for a dental disorder is denied.


REMAND

The Veteran contends that his claimed conditions are a result of in-service exposure to ionizing radiation while serving aboard the U.S.S. California, a nuclear submarine.  A DD Form 1141 in his service treatment records confirms that he was exposed to ionizing radiation.  He also claims that he was exposed to asbestos during service, and that such exposure may have contributed to his claimed conditions.

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, none of the Veteran's claimed conditions are among the list of "presumptive diseases" associated with ionizing radiation exposure.  Second, 
38 C.F.R. § 3.311(b) includes a list of radiogenic diseases that will be service connected, provided that certain conditions specified in that regulation are met.  None of the Veteran's claimed conditions are included in the list of radiogenic diseases; however, he has submitted competent medical evidence in the form of a May 2010 statement by a VA neurologist indicating that the seizure disorder with memory loss and the disability manifested by spots on the brain are radiogenic diseases.  Thus, referral of those claims to the Under Secretary of Benefits is necessary.  With regard to his other claims, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the claim for loss of intestine and the associated intestinal conditions, a November 1970 service treatment record shows that the Veteran was treated for stomach cramps and abdominal pain.  Additionally, the medical evidence of record reflects that the Veteran has received treatment for an intestinal condition of unknown etiology that apparently necessitated the removal of a section of his small intestine.  In light of evidence of a current intestinal disability and treatment for intestinal problems in service, the Board finds that the Veteran must be provided a VA examination to assist in determining whether service connection is warranted on a direct basis.  

Regarding the claims for osteoporosis, chest pain, and residuals of a lobectomy, there is no evidence of record to refute the Veteran's claim that the conditions are associated with his claimed asbestos exposure.  Additionally, an October 1970 report of medical examination shows that he had wheezing and scattered rhonchi.  According, the Board finds that further development is required to adjudicate the Veteran's claim that he was exposed to asbestos, including providing him with VA examinations and opinions.  

Finally, the Veteran filed a notice of disagreement to the July 2012 rating decision in December 2012.  Although the RO issued a statement of the case in April 2013 for the issues of bone loss, chest pain, intestinal condition, spots on the brain, and loss of teeth, the issues of psoriasis and hair loss were not included.  The Board is required to remand, rather than refer, these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims of service connection for a seizure disorder with memory loss and a disability manifested by spots on the brain to the Under Secretary of Benefits for the determination of whether the Veteran's radiogenic diseases are related to ionizing radiation exposure while in service.  The Under Secretary of Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. 
§ 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's radiogenic disease resulted from exposure to radiation in service.

2.  Arrange for the Veteran to undergo a VA examination to assess his residuals of loss of intestine.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner should specifically diagnose any disability found and opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise etiologically related to his period of service, to include the November 1970 notation of stomach cramps and abdominal pain. 

A complete rationale must be given for all opinions and conclusions expressed.

3.  Arrange for the Veteran to undergo a VA examination to assess his osteoporosis, chest pain, and residuals of a lobectomy.  His claims folder and all pertinent records from Virtual VA must be made available for the physician's review prior to the entry of any opinion.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner should specifically diagnose any disability found and opine whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disorder had its onset in service or is otherwise etiologically related to his period of service. 

The examiner is specifically instructed to discuss the significance, if any, of the October 1970 service treatment record showing wheezing and scattered rhonchi. 

The examiner is to address, if the Veteran was exposed to asbestos, whether there is a relationship between any diagnosed disability and the claimed asbestos exposure.  

A complete rationale must be given for all opinions and conclusions expressed.

Separate examinations should be provided if deemed necessary.

4.  Issue a Statement of the Case for the issues of denied entitlement to service connection for psoriasis and hair loss.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

5.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


